Per Curiam.

We adopt the findings of fact of the board. We conclude that respondent’s convictions for shoplifting were, as respondent stipulated, in violation of DR 1-102(A)(3), (4), and (6). We further conclude that respondent’s failure to report his 1985 conviction when specifically questioned violated DR 1-103(A).
Recently, when an attorney withheld the truth during a disciplinary investigation, we imposed a definite suspension. Butler Cty. Bar Assn. v. Derivan (1998), 81 Ohio St.3d 300, 691 N.E.2d 256. We find a definite suspension appropriate in this case. Respondent is hereby suspended from the practice of law for eighteen months with one year of the suspension stayed pending successful completion of a one-year probation period and appropriate counseling to address the problems that caused respondent to engage in the underlying misconduct. Cost taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.